Title: From George Washington to Benjamin Lincoln, 30 April 1783
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                            Head Quarters 30th April 1783
                        
                        I enclose to you the Reports, which I have received from the several Lines & Corps of the Army under
                            my Command, accepting the Commutation proposed by the Resolution of Congress of the 22d of March. Colo. Olneys Regiment
                            being at Saratoga, I have not yet been made acquainted with this Election—but will forward it as soon as received.
                        You will also find inclosed a Copy of a Letter from Brigr Genl Irvine, which I send to you, to be
                            communicated to Congress—that they may be acquainted with the Disposition of the Indians, & decide on some
                            measures for the Security of the back Inhabitants, against the Designs of the Savages—I would only suggest whether a
                            movement of some part, or all the Pennsylvania Troops with those of Virginia at Winchester at the moment, towards the back
                            Settlements, might not have a happy Influence towards checking these Mischiefs & stoppg the progress of the
                            Indians—At the same Time, those Troops—at least such of them whose Times of Service do not expire with the War, may be
                            advancing towards the Western posts, which Congress may think proper to establish, rendezvousing first at Pittsburg.
                        I have received your two favors of the 22d & 24th instant with their several Enclosures.I have the
                            Honor to be &c.
                    